McDONALD, Presiding Judge.
The conviction is for driving a motor vehicle upon a public highway while intoxicated; the punishment, a fine of $50 and three days in jail.
The record reveals that the term of court during which appellant was convicted began on May 3, 1965, and terminated on July 31, 1965. Having given notice of appeal, appellant filed an appeal bond on June 7, 1965.
An appeal bond entered into during the term of court at which notice of appeal is given does not comply with Article 830, Vernon’s Ann.C.C.P., and does not confer jurisdiction upon this Court to enter any order other than to dismiss the appeal. Deming v. State, 167 Tex.Cr.R. 592, 322 S.W.2d 543; McCombs v. State, 165 Tex.Cr.R. 401, 307 S.W.2d 954.
The appeal is dismissed.